FILED
                     UNITED STATES COURT OF APPEALS                          JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U .S. C O U R T OF APPE ALS




CHRISTOPHER LEE CYR,                             No. 08-16622

              Petitioner - Appellant,            D.C. No. 2:07-CV-01264-RLH
                                                 District of Nevada,
  v.                                             Las Vegas

VARE, Warden; ATTORNEY GENERAL
FOR THE STATE OF NEVADA,                         ORDER

              Respondents - Appellees.




Before:      CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nevada state prisoner Christopher Lee Cyr appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for failure to

comply with the court’s order.

       Because Cyr challenges the final order in a habeas proceeding, a certificate

of appealability is required before an appeal may be taken. See 28 U.S.C.

§ 2253(c). We construe Cyr’s notice of appeal as a request for a certificate of

appealability on the issue of whether the district court properly dismissed his

habeas petition for failure to follow the court’s order. So construed, the motion is

denied. See 9th Cir. R. 22-1(d); see also Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).